            Case 2:20-cv-01369-RAJ-BAT Document 1 Filed 09/17/20 Page 1 of 9




1

2

3

4

5

6                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
7
                                        AT SEATTLE
8

9    EQUAL EMPLOYMENT OPPORTUNITY
     COMMISSION,
10
                     Plaintiff                        CIVIL ACTION NO.
11
                        v.
                                                      COMPLAINT
12
     GIPHX10, LLC d/b/a "HAWTHORN
13
     SUITES BY WYNDHAM,"
14
                     Defendant.
15

16
                                       NATURE OF THE ACTION
17
            This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil
18

19   Rights Act of 1991 to correct unlawful employment practices on the basis of sex (female) and

20   retaliation for engaging in protected EEO activity, and to provide appropriate relief to Charging
21
     Parties Sofia Vera Rodriguez ("Vera") and Maria Cruz Contreras Ramirez ("Contreras") who
22
     were adversely affected by such practices. Plaintiff Equal Employment Opportunity
23
     Commission ("Plaintiff" or “EEOC”) alleges that Defendant GIPHX10, LLC d/b/a "Hawthorn
24
     Suites by Wyndham" ("Defendant" or "Hawthorn Suites") at its Kent, Washington facility: (1)
25

26
     subjected Charging Parties Vera and Contreras to unlawful harassment, including a hostile work

     environment, based on their sex; (2) constructively discharged Vera; and (3) unlawfully

                                                                    EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     COMPLAINT- Page 1                                                         909 FIRST AVE., SUITE 400
                                                                              SEATTLE, WASHINGTON 98104
                                                                                 PHONE (206) 220-6884
                                                                                  FAX (206) 220-6911
                                                                                  TDD (206) 220-6882
             Case 2:20-cv-01369-RAJ-BAT Document 1 Filed 09/17/20 Page 2 of 9




     retaliated against Contreras when she complained about the sexual harassment to management.
1

2    Plaintiff seeks monetary and injunctive relief for Vera and Contreras, including pecuniary

3    damages, nonpecuniary compensatory damages, punitive damages, back pay and prejudgment

4    interest.
5
                                      JURISDICTION AND VENUE
6
             1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,
7
     1343 and 1345. This action is authorized and instituted pursuant to Sections 706(f)(1) and (3) of
8
     Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e-5(f)(1) and (3) ("Title VII"), and
9

10   pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

11           2.     The employment practices alleged to be unlawful were committed within the
12   jurisdiction of the United States District Court for the Western District of Washington.
13
                                                  PARTIES
14
             3.     Plaintiff, the Equal Employment Opportunity Commission, is the agency of the
15
     United States of America charged with the administration, interpretation and enforcement of
16

17
     Title VII, and is expressly authorized to bring this action by Sections 706(f)(1) and (3) of Title

18   VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3), and Section 102 of the Civil Rights Act of 1991, 42

19   U.S.C. § 1981a.
20
             4.     At all relevant times, Defendant GIPHX10, LLC d/b/a "Hawthorn Suites" has
21
     been a corporation continuously doing business in the State of Washington and employing at
22
     least fifteen (15) employees.
23
             5.     At all relevant times, Defendant has continuously been an employer engaged in an
24

25   industry affecting commerce within the meaning of Sections 701(b), (g) and (h) of Title VII, 42

26   U.S.C. §§ 2000e-(b), (g) and (h).



                                                                     EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     COMPLAINT- Page 2                                                          909 FIRST AVE., SUITE 400
                                                                               SEATTLE, WASHINGTON 98104
                                                                                  PHONE (206) 220-6884
                                                                                   FAX (206) 220-6911
                                                                                   TDD (206) 220-6882
             Case 2:20-cv-01369-RAJ-BAT Document 1 Filed 09/17/20 Page 3 of 9




                                    ADMINISTRATIVE PROCEDURES
1

2            6.      More than thirty (30) days prior to the institution of this lawsuit, Charging Party:

3    (a) Vera filed Charge No. 551-2019-00680 with the EEOC alleging violations of Title VII by

4    Hawthorn Suites; and (b) Contreras filed Charge No. 551-2019-00667 alleging violations of Title
5
     VII by Hawthorn Suites. The EEOC investigated the charges filed by Vera and Contreras, and
6
     issued Defendant Letters of Determination on March 30, 2020 finding reasonable cause to
7
     believe Title VII was violated with regard to Vera and Contreras, and invited Defendant to
8
     explore informal methods of conciliation to eliminate the unlawful employment practices and to
9

10   provide appropriate relief. The EEOC then communicated with Defendant to provide Defendant

11   the opportunity to remedy the discriminatory practices described in the EEOC’s Letters of
12   Determination. The EEOC was unable to secure an acceptable conciliation agreement because
13
     Defendant declined to participate in the conciliation process. On June 25, 2020, the EEOC
14
     issued Notices of Failure of Conciliation to Defendant for each charge. All conditions precedent
15
     to the institution of this lawsuit have been fulfilled.
16

17
                                         STATEMENT OF CLAIMS

18           7.      Defendant had notice that Contreras (sex, female) was a monolingual Spanish

19   speaker when she was interviewed in February 2018, and then employed her as a Housekeeper at
20
     the facility in Kent, Washington from February 2018 to date.
21
             8.      Defendant had notice that Vera (sex, female) was a monolingual Spanish speaker
22
     when she was interviewed in March 2018, and then employed her as a Housekeeper at the
23
     facility in Kent, Washington from March 14, 2018 until July 15, 2018.
24

25           9.      Since at least April 1, 2018, Defendant has engaged in unlawful employment

26   practices because of sex at the facility in Kent, Washington, in violation of Section 703(a) of



                                                                      EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     COMPLAINT- Page 3                                                           909 FIRST AVE., SUITE 400
                                                                                SEATTLE, WASHINGTON 98104
                                                                                   PHONE (206) 220-6884
                                                                                    FAX (206) 220-6911
                                                                                    TDD (206) 220-6882
            Case 2:20-cv-01369-RAJ-BAT Document 1 Filed 09/17/20 Page 4 of 9




     Title VII, 42 U.S.C. § 2000(e)-(2)(a), when the maintenance manager/housekeeping manager
1

2    (male) subjected Vera and Contreras to a hostile work environment based on their sex (female).

3    Defendant's maintenance manager/housekeeping manager subjected Vera and Contreras to

4    multiple instances of unwelcome physical contact, sometimes when each female was alone in a
5
     room cleaning, including grabbing each female from behind and groping her. Defendant's
6
     maintenance manager/housekeeping manager also made numerous unwelcome comments of a
7
     sexual nature, including mocking Vera's protests that she did not want to be touched again by
8
     him, and telling Contreras that he was going to sexually assault her.
9

10          10.     Left with no reasonable alternative and fearing for her own physical safety

11   because of the maintenance manager/housekeeping manager's harassment, Vera was
12   constructively discharged on July 15, 2018.
13
            11.     In October 2018, Contreras complained to her immediate supervisor about the
14
     verbal and physical sexual harassment that the maintenance manager/housekeeping manager had
15
     subjected her to, including his threats to sexually assault her. Days later, Contreras met with
16

17
     Defendant's General Manager (male) at the Kent facility along with a co-worker who spoke both

18   English and Spanish to help translate her description of the sexual harassment that the

19   maintenance manager/housekeeping manager had subjected her to leading up to that date.
20
            12.     Defendant's General Manager conducted a cursory investigation of Contreras's
21
     sexual harassment complaint against the maintenance manager/housekeeping manager by asking
22
     the male maintenance manager/housekeeping manager whether he had sexually harassed
23
     Contreras, and the accused harasser denied doing so.
24

25          13.     Since at least October 2018, Defendant has engaged in unlawful employment

26   practices in violation of Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a), when Defendant's



                                                                    EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     COMPLAINT- Page 4                                                         909 FIRST AVE., SUITE 400
                                                                              SEATTLE, WASHINGTON 98104
                                                                                 PHONE (206) 220-6884
                                                                                  FAX (206) 220-6911
                                                                                  TDD (206) 220-6882
             Case 2:20-cv-01369-RAJ-BAT Document 1 Filed 09/17/20 Page 5 of 9




     General Manager retaliated against Contreras by: (a) directing that the bilingual employee who
1

2    helped translate at the meeting not assist Contreras again, which left her unable to complain

3    about the maintenance manager/housekeeping manager to the General Manager; (b) threatening

4    to call the police on Contreras if she brought her English-speaking son to the Kent facility where
5
     he could translate for her, and then also threatening to fire her if she did so; (c) directing
6
     Contreras's immediate supervisor to fire her for any mistake, which caused Contreras to work
7
     while she was sick because she feared losing her housekeeping job at the Kent facility; (d)
8
     directing Contreras's immediate supervisor to reduce her hours from five days a week to three
9

10   days a week, when other housekeepers had their hours reduced from five days a week to four

11   days a week; and (e) denying her a $0.50/hour raise that other housekeepers received.
12          14.     Defendant's General Manager did not discipline Defendant’s maintenance
13
     manager/housekeeping manager, the accused harasser, in any way for his harassment of Vera or
14
     Contreras.
15
            15.     The effect of the practices complained of in paragraphs 9-10 above has been to
16

17
     deprive Vera of equal employment opportunities and otherwise adversely affect her status as an

18   employee because of her sex (female).

19          16.     The effect of the practices complained of in paragraphs 9, and 11-14 above has
20
     been to deprive Contreras of equal employment opportunities and otherwise adversely affect her
21
     status as an employee because of her sex (female).
22
            17.     The effect of the practices complained of in paragraph 13 above has been to
23
     deprive Contreras of equal employment opportunities and otherwise adversely affect her status as
24

25   an employee because of her engaging in protected EEO activity.

26




                                                                       EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     COMPLAINT- Page 5                                                            909 FIRST AVE., SUITE 400
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    PHONE (206) 220-6884
                                                                                     FAX (206) 220-6911
                                                                                     TDD (206) 220-6882
             Case 2:20-cv-01369-RAJ-BAT Document 1 Filed 09/17/20 Page 6 of 9




             18.        The unlawful employment practices complained of in paragraphs 9-14 were and
1

2    are intentional.

3            19.        The unlawful employment practices complained of in paragraphs 9-14 above were

4    done with malice or with reckless indifference to the federally protected rights of Vera and
5
     Contreras.
6
                                             PRAYER FOR RELIEF
7
             Wherefore, the Commission respectfully requests that this Court:
8
             A.         Grant a permanent injunction enjoining Defendant, its officers, agents, successors,
9

10   assigns, and all persons in active concert or participation with it, from unlawfully failing to

11   provide equal employment opportunities to employees because of their sex (female) and/or in
12   retaliation for engaging in protected EEO activity including complaining about sexual
13
     harassment, or participating in the investigation of a sexual harassment complaint.
14
             B.         Order Defendant to institute and carry out policies, practices, and programs which
15
     provide equal employment opportunities for all employees because of their sex (female) and
16

17
     prohibit retaliation for engaging in protected EEO activity, and which eradicate the effects of its

18   past and present unlawful employment practices.

19           C.         Order Defendant to make whole Sofia Vera Rodriguez and Maria Cruz Contreras
20
     Ramirez by providing appropriate back pay with prejudgment interest, in amounts to be
21
     determined at trial, and other affirmative relief necessary to eradicate the effects of its unlawful
22
     employment practices.
23
             D.         Order Defendant to make whole Sofia Vera Rodriguez and Maria Cruz Contreras
24

25   Ramirez by providing compensation for past and future pecuniary losses resulting from the

26




                                                                       EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     COMPLAINT- Page 6                                                            909 FIRST AVE., SUITE 400
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    PHONE (206) 220-6884
                                                                                     FAX (206) 220-6911
                                                                                     TDD (206) 220-6882
             Case 2:20-cv-01369-RAJ-BAT Document 1 Filed 09/17/20 Page 7 of 9




     unlawful employment practices described in paragraphs 9-14 above, including past and future
1

2    out-of-pocket losses, in amounts to be determined at trial.

3            E.     Order Defendant to make whole Sofia Vera Rodriguez and Maria Cruz Contreras

4    Ramirez by providing compensation for past and future non-pecuniary losses resulting from the
5
     unlawful practices complained of in paragraphs 9-14 above, including emotional pain, suffering,
6
     inconvenience, loss of enjoyment of life, and humiliation, in amounts to be determined at trial.
7
             F.     Order Defendant to pay Sofia Vera Rodriguez and Maria Cruz Contreras Ramirez
8
     punitive damages for its malicious and reckless conduct, as described in paragraphs 9-14 above
9

10   in amounts to be determined at trial.

11           G.     Grant such further relief as the Court deems necessary and proper in the public
12   interest.
13
             H.     Award the Commission its costs of this action.
14

15
             DATED this 17th day of September, 2020.

16   ROBERTA L. STEELE                                    SHARON FAST GUSTAFSON
     Regional Attorney                                    General Counsel
17
     JOHN F. STANLEY                                      ROBERT A. CANINO
18
     Supervisory Trial Attorney                           Acting Deputy General Counsel
19
     CARMEN FLORES                                        GWENDOLYN Y. REAMS
20   Senior Trial Attorney                                Associate General Counsel

21
     BY:      /s/ Roberta L. Steele                   BY: /s/ John F. Stanley
22   Roberta L. Steele                                John F. Stanley
     Regional Attorney                                Supervisory Trial Attorney
23
     EQUAL EMPLOYMENT OPPORTUNITY                     EQUAL EMPLOYMENT OPPORTUNITY
24   COMMISSION                                       COMMISSION
     San Francisco District Office                    Seattle Field Office
25   909 First Avenue, Suite 400                      909 First Avenue, Suite 400
     Seattle, WA 98104-1061                           Seattle, WA 98104-1061
26
     Telephone (415) 522-3150                         Telephone (206) 220-6896
     roberta.steele@eeoc.gov                          john.stanley@eeoc.gov

                                                                     EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     COMPLAINT- Page 7                                                          909 FIRST AVE., SUITE 400
                                                                               SEATTLE, WASHINGTON 98104
                                                                                  PHONE (206) 220-6884
                                                                                   FAX (206) 220-6911
                                                                                   TDD (206) 220-6882
            Case 2:20-cv-01369-RAJ-BAT Document 1 Filed 09/17/20 Page 8 of 9




1
     BY: /s/ Carmen Flores
2    Carmen Flores
     Senior Trial Attorney
3    Seattle Field Office
     909 1st Avenue, Suite 400
4    Seattle, Washington 98104-1061
     Telephone (206) 576-3035
5
     Facsimile (206) 220-6911
6    carmen.flores@eeoc.gov

7
                                      Attorneys for Plaintiff EEOC
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                                EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     COMPLAINT- Page 8                                                     909 FIRST AVE., SUITE 400
                                                                          SEATTLE, WASHINGTON 98104
                                                                             PHONE (206) 220-6884
                                                                              FAX (206) 220-6911
                                                                              TDD (206) 220-6882
           Case 2:20-cv-01369-RAJ-BAT Document 1 Filed 09/17/20 Page 9 of 9




1                                    CERTIFICATE OF SERVICE

2
           I hereby certify that on this date, I electronically filed the foregoing with the Clerk of the
3
     Court using the CM/ECF system.
4

5

6                 DATED this 17th day of September, 2019

7
                                          /s/ Rebecca Eaton
                                          REBECCA EATON
8                                         Paralegal Specialist
                                          Equal Employment Opportunity Commission
9                                         909 First Ave., Suite 400
                                          Seattle, Washington 98104
10
                                          Telephone: 206-576-3028
11                                        Fax: 206-220-6911
                                          Email: rebecca.eaton@eeoc.gov
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                                     EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     COMPLAINT- Page 9                                                          909 FIRST AVE., SUITE 400
                                                                               SEATTLE, WASHINGTON 98104
                                                                                  PHONE (206) 220-6884
                                                                                   FAX (206) 220-6911
                                                                                   TDD (206) 220-6882
